                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ZACHARY R. GRAHAM, As a Matter of an             )
Ex Parte Petition for Intervention by            )
                                                 )      Civil Action No. 21-549
              Plaintiff,                         )
                                                 )      District Judge Arthur J. Schwab
                      v.                         )      Magistrate Judge Maureen P. Kelly
                                                 )
LANAISHA FREELAND                                )      Re: ECF Nos. 7, 8, and 9
                                                 )
              Defendant.                         )

                                  MEMORANDUM ORDER

       Plaintiff Zachary R. Graham (“Plaintiff”) is a state prisoner currently incarcerated at the

State Correctional Institution at Greene (“SCI-Greene”) in Waynesburg, Pennsylvania. Plaintiff

initiated this matter by submitting a Motion and Declaration in Support of Motion to Proceed in

Forma Pauperis (“IFP”) and a Complaint, which were received by this Court on April 26, 2021.

ECF No. 1. The motion was granted on April 28, 2021, ECF No. 4, and the Complaint was filed

on April 29, 2021, ECF No. 6.

       This matter was referred to a United States Magistrate Judge for pretrial proceedings in

accordance with the Magistrates Act, 28 U.S.C. § 636(b)(1), and Rules 72.C and 72.D of the Local

Rules for Magistrate Judges. On April 30, 2021, the Magistrate Judge issued a Report and

Recommendation in which she recommended dismissal of the Complaint pursuant to

28 U.S.C. § 1915(e)(2)(B)(ii) for failure to state a claim upon which relief can be granted because

this Court lacked subject matter jurisdiction. ECF No. 9. A copy of the Report was mailed to

Plaintiff’s address of record. Plaintiff timely responded with Objections to the Report on May 26,

2021. ECF No. 12.




                                                1
       Plaintiff’s Objections fall short of demonstrating that this Court has subject matter

jurisdiction of the claims raised in the Complaint.

       Therefore, after de novo review of the pleadings and documents in the case, together with

the Report and Recommendation, ECF No. 9, and the Objections thereto, ECF No. 12, the

following ORDER is entered:

       AND NOW, this 23rd day of June, 2021,

       IT IS HEREBY ORDERED that the Complaint, ECF No. 6, is DISMISSED pursuant to

28 U.S.C. § 1915(e)(2)(B)(ii) for failure to state a claim upon which relief can be granted, because

this Court lacks subject matter jurisdiction. Leave to amend would be futile, and is DENIED. This

dismissal is WITHOUT PREJUDICE to Plaintiff raising the same claims in State court, if

appropriate.

       IT IS FURTHER ORDERED that Plaintiff’s Objections, ECF No. 12, are OVERRULED

and DISMISSED.

       IT IS FURTHER ORDERED that the magistrate judge’s Report and Recommendation,

ECF No. 9, is adopted as the opinion of this Court.

       IT IS FURTHER ORDERED that Plaintiff’s Motion for an Ex Parte Demand for a Hearing

De Novo, ECF No. 7, and Ex Parte Petition for Intervention, ECF No. 8, are DENIED as MOOT.


                                              s/ Arthur J. Schwab
                                              United States District Judge


cc:    Zachary R. Graham
       NP-2097
       SCI Greene
       175 Progress Drive
       Waynesburg, PA 15370




                                                 2
